EXHIBIT 10.9


 
SECURITIES PURCHASE AGREEMENT
DOCUMENT SPA-03162012
 
This Securities Purchase Agreement (this “Agreement”) is dated as of March 16,
2012, between Location Based Technologies, Inc., a Nevada corporation (the
“Company”) and JMJ Financial (the “Purchaser”) (referred to collectively herein
as the “Parties”).
 
WHEREAS, the Company desires to sell and Purchaser desires to purchase a
Promissory Note due, subject to the terms therein, one hundred eighty (180)
calendar days from its effective date of issuance, issued by the Company to the
Purchaser, in the form of Exhibit A attached hereto (the “Note”) and Warrants to
purchase 869,565 shares of the Company’s common stock for a period of five (5)
years from the date hereof, issued by the Company to the Purchaser, in the form
of Exhibit B attached hereto (the “Warrants,” and together with the Note, the
“Securities”) as set forth below;


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Company and the Purchaser agree as follows:
 
ARTICLE I   PURCHASE AND SALE
 
1.1           Purchase and Sale.  Upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and the Purchaser agrees to
purchase the Note, in an aggregate principal amount of $2,220,000, and a Warrant
to purchase 869,565 shares of Company common stock with an aggregate exercise
price of $200,000.  The Warrant is immediately exercisable for the full
aggregate exercise price of $200,000 with no proration.  The Purchaser shall
deliver to the Company, via wire transfer, immediately available funds in the
amount of US $500,000 (the “Purchase Price”), and the Company shall deliver to
the Purchaser the Note and the Warrant, and the Company and the Purchaser shall
deliver any other documents or agreements related to this transaction,
including, but not limited to, Representations and Warranties Agreement Document
RW-03162012.
 
1.2           Effective Date.  This Agreement will become effective only upon
occurrence of the two following events: execution of this Agreement, the Note,
and the Warrant by both the Company and the Purchaser, and delivery of the first
payment of the Purchase Price by the Purchaser to the Company.
 
ARTICLE II   BRIDGE LOAN
 
2.1           Bridge Loan Transaction.  The Company represents and warrants to
the Purchaser as follows:
 
2.1.1           The Company is entering into this Agreement to provide bridge
financing for the Company through September 16, 2012 (or any other date set
forth in the funding schedule to the Note) while it seeks to secure a greater
amount and more permanent funds through one or more additional financing
transactions;
 
2.1.2.           The Company intends to repay the Note prior to its maturity
using the proceeds of such additional financing transactions;
 
2.1.3.           If the Purchaser is a party to any such additional financing
transaction, the Company and the Purchaser may mutually agree to restructure the
Note as part of such additional financing transaction.
 
ARTICLE III   MISCELLANEOUS
 
3.1           Successors and Assigns.  This Agreement may not be assigned by the
Company.  The Purchaser may assign any or all of its rights under this Agreement
and agreements related to this transaction.  The terms and conditions of this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors and permitted assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party, other than the parties
hereto or their respective successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
3.2           Reservation of Authorized Shares.  As of the effective date of
this Agreement and for the remaining period during which the Note is outstanding
and the Warrant is exercisable for shares of the Company, the Company will
reserve from its authorized and unissued common stock a sufficient number of
shares to provide for the issuance of common stock upon the full conversion of
the Note and the full exercise of the Warrant.  The Company represents that upon
issuance, such shares will be duly and validly issued, fully paid and
non-assessable.  The Company agrees that its issuance of the Note and the
Warrant constitutes full authority to its officers, agents and transfer agents
who are charged with the duty of executing and issuing shares to execute and
issue the necessary shares of common stock upon the conversion of the Note and
the exercise of the Warrant.  No further approval or authority of the
stockholders or the Board of Directors of the Company will be required for the
issuance and sale of the Securities to be sold by the Company as contemplated by
the Agreement or for the issuance of the shares contemplated by the Note or the
shares contemplated by the Warrant.
 
3.3           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Florida, without
regard to the principles of conflict of laws thereof.  Any action brought by
either party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of Florida or in the federal
courts located in Miami-Dade County, in the State of Florida.  Both parties and
the individuals signing this Agreement agree to submit to the jurisdiction of
such courts.
 
3.4           Delivery of Process by Purchaser to Company.  In the event of any
action or proceeding by the Purchaser against the Company, and only by Purchaser
against the Company, service of copies of summons and/or complaint and/or any
other process which may be served in any such action or proceeding may be made
by Purchaser via U.S. Mail, overnight delivery service such as FedEx or UPS,
email, fax, or process server, or by mailing or otherwise delivering a copy of
such process to the Company at its last known address or to its last known
attorney as set forth in its most recent SEC filing.
 
3.5           Notices.  Any notice required or permitted hereunder must be in
writing and either be personally served, sent by facsimile or email
transmission, or sent by overnight courier.  Notices will be deemed effectively
delivered at the time of transmission if by facsimile or email, and if by
overnight courier the business day after such notice is deposited with the
courier service for delivery.
 
3.6           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of this
Agreement may be effected by email.
 
3.7           Expenses. The Company and the Purchaser shall pay all of their own
costs and expenses incurred with respect to the negotiation, execution, delivery
and performance of this Agreement.  In the event any attorney is employed by
either party to this Agreement with respect to legal or equitable action,
arbitration or other proceeding brought by such party for the enforcement of
this Agreement or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the prevailing party in such proceeding will be entitled to recover from the
other party reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which the prevailing party may be entitled.
 
3.8           No Public Announcement.  Except as required by securities law, no
public announcement may be made regarding this Agreement, the Note, the Warrant,
or the Purchase Price without written permission by both the Company and the
Purchaser.
 
3.9           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.
 
*           *           *
 
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
16th day of March, 2012.
 


COMPANY:


LOCATION BASED TECHNOLOGIES, INC.




By: ____________________________
David M. Morse
Co-President and Chief Executive Officer










PURCHASER:






_______________________________
JMJ Financial / Its Principal
















[Securities Purchase Agreement Signature Page]



3